Ingram, Justice.
This appeal is from an interlocutory order of the Superior Court of Berrien County entered on May 22, 1974, which struck the defendant’s pleadings in a divorce action for wilful failure to answer plaintiffs interrogatories. A final decree was subsequently entered in the case on May 30,1974, but there is no appeal from the final judgment.
Since there is no certificate authorizing an appeal from the interlocutory order, it is not an appealable judgment under the Appellate Practice Act and the appeal must be dismissed. Henderson v. Atlanta Transit System, 233 Ga. 82.

Appeal dismissed.


All the Justices concur.